Citation Nr: 1131001	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to February 1987, from February 1999 to April 1999, and from April 2002 to September 2002.  An additional DD-214 appears to indicate 6 months and 14 days of active service beginning in October 1990.  He had additional service with the Army Reserve.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a February 2009 hearing before the undersigned.  A transcript of that proceeding is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issues of service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss is related to active service.

2.  The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for hearing loss and tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends that his hearing loss was caused by noise exposure incurred during active service.  Specifically, he stated at his February 2009 hearing that his hearing loss and tinnitus began while he was on active duty due to the firing of shotguns.  He further indicated that his symptoms had persisted throughout the years but that, as a younger man, he did not seek medical attention.

With regard to the Veteran's contentions of in-service noise exposure, a review of his military occupational history reveals that he served in military police assignments during the entirety of his active duty periods.  Additionally, he contends that he was involved in live fire exercises and other training in which he fired guns with inadequate or no hearing protection.  Because the above information is found to be consistent with the facts and circumstances of the Veteran's service, the Board concedes that the Veteran was exposed to noise during active service.  38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise, the remaining question for consideration is whether such exposure resulted in a chronic ear hearing loss disability.

Concerning the Veteran's service treatment records, a January 1999 report of medical history reflected complaints of hearing loss.  Under the physician's summary it was stated that the Veteran had hearing loss from army duty, and audiologic testing conducted at that time showed some clinical hearing loss per Hensley.  

On the VA audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
45
LEFT
10
10
15
40
30

The examiner could not determine if the Veteran's current hearing loss was related to active service, as he did not have the final separation examination.  He did find that the Veteran's tinnitus was due to his current hearing loss.  The examiner did not comment on the Veteran's notation of hearing loss while on active duty contained in his service treatment records.  

In sum, the evidence of record demonstrates in-service ear noise exposure.  Additionally, the Veteran has reported a continuity of symptomatology.  As hearing loss is capable of lay observation, such reported his constitutes symptomatology is competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's credibility is not in question here.  Finally, the evidence also contains an in-service diagnosis of hearing loss with a linkage to noise exposure while on active duty.  The VA examiner additionally attributed the Veteran's tinnitus to his hearing loss.  No other competent evidence refutes such findings.  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for hearing loss and tinnitus.   The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board remanded the claim in January 2010 for a VA examination to determine if the Veteran's diabetes and hypertension are related to active service.  The March 2010 examiner indicated in the examination report that the Veteran's hypertension was diagnosed in 2002 and that his diabetes mellitus began in 2004 when the Veteran was on active duty.  However, the Veteran did not have any periods of active duty after April 2002 according to information found in his claims file.  Additionally, there is no objective evidence that the Veteran was diagnosed with hypertension while on active duty.  The examiner issued an addendum in April 2010 indicating that there was no evidence of diagnosis of or treatment for hypertension or diabetes during a verified period of active service.

In a recent April 2011 letter, the Veteran expressed his belief that his diabetes mellitus and hypertension were diagnosed within one year of his release from active duty.  The Board notes that presumptions for diabetes mellitus and hypertension apply to the Veteran's final period of active service from April 2002 to September 2002.  Thus, he should be afforded an additional examination to determine whether there is medical evidence to show that hypertension or diabetes mellitus were manifested during or within one year of a period of active service where the Veteran served continuously for ninety days or more.

The Board additionally notes that the standard of evidence provided the examiner in the January 2010 remand was incorrect, indicating "clearly and unmistakably (a percentage well over 50 percent)" rather than at least as likely as not (a percentage of 50 percent or greater).  The examiner's opinion should answer the questions posed utilizing the correct standard concerning entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination to determine the nature and etiology of any current diabetes and hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination offer comment and an opinion as to whether the Veteran's diabetes and hypertension as likely as not (a likelihood of 50 percent or more) initially manifested during active service or within one year of a period of continuous service of 90 days or more.  A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the requested development, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC).  An appropriate time should be given from them to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


